[Cite as State v. Haught, 2013-Ohio-2835.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                 :        OPINION

                 Plaintiff-Appellant,          :
                                                        CASE NO. 2012-P-0132
        - vs -                                 :

LEAH J. HAUGHT,                                :

                 Defendant-Appellee.           :


Criminal Appeal from the Portage County Municipal Court, Ravenna Division, Case No.
R 2012 TRC 6599.

Judgment: Reversed and remanded.


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellant).

Erik E. Jones, Corrigall & Jones, Inc., 57 South Broadway Street, Third Floor, Akron,
OH 44308 (For Defendant-Appellee).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     The state of Ohio appeals the judgment of the Portage County Municipal

Court, Ravenna Division, which granted appellee, Leah J. Haught’s, motion to suppress

the results of her Intoxilyzer 8000 test. This court recently held in State v. Carter, 2012-

P-0027, 2012-Ohio-5583, that the Intoxilyzer 8000 is presumed reliable, and that the

defendant is entitled, but has the burden of production, to specifically challenge the

general reliability of the Intoxilyzer 8000. Based on this court’s precedent in Carter, we
reverse the trial court’s judgment, and remand this matter for further proceedings

consistent with this opinion.

        {¶2}   Late at night, on May 21, 2012, Haught was stopped for driving through an

intersection against a red light. The officer noted Haught’s eyes were red and glassy

and her speech was slurred.        He noticed a strong odor of an alcoholic beverage.

Haught failed field sobriety tests. She was arrested for driving under the influence of

alcohol. A breath test was administered using an Intoxilyzer 8000, the results of which

showed that Haught’s blood-alcohol concentration was .224, nearly three times the legal

limit. She was cited for driving with a prohibited blood-alcohol concentration, in violation

of R.C. 4511.19(A)(1)(h), and failure to obey a traffic control device, in violation of R.C.

4511.12. Haught pled not guilty.

        {¶3}   On June 21, 2012, the state filed a brief, arguing it was not required to

present evidence that the Intoxilyzer 8000 is reliable because the legislature had

delegated this determination to the Director of Health and the Supreme Court of Ohio

upheld this delegation of authority in State v. Vega, 12 Ohio St.3d 185 (1984).

        {¶4}   On August 9, 2012, Haught filed a motion to suppress, challenging the

admissibility of four categories of evidence, including the results of her field sobriety

tests, her statements to police, the officer’s observations, and the results of her breath

test.

        {¶5}   In support of her motion to suppress her breath-test results, Haught

challenged the general reliability of the Intoxilyzer 8000. She also listed several specific

challenges to her breath test. For example, she argued the person administering her

breath test did not follow the mandatory 20-minute observation period prior to her breath




                                             2
test; her breath samples were not analyzed according to the instrument’s display; the

results were not retained in a manner prescribed by the Director of Health; and the

instrument did not automatically perform a dry gas control test between the two breath

samples.

       {¶6}   The parties apparently agreed to submit the issue to the court on briefs

and no evidence was presented by either party.

       {¶7}   The trial court limited its review of Haught’s motion to suppress to the

admissibility of her breath-test results from the Intoxilyzer 8000, and did not address any

of her specific challenges to her own test results. The court granted Haught’s motion to

suppress, holding that the state was required, but failed, to produce evidence that the

Intoxilyzer 8000 is reliable in order for her test results to be admissible at trial. The

court stated the charge alleging the violation of R.C. 4511.12 would be set for trial, thus

implicitly dismissing the per-se charge.

       {¶8}   The trial court granted the state’s motion to stay execution of the judgment

pending appeal.

       {¶9}   The state appeals the trial court’s judgment, asserting the following for its

sole assignment of error:

       {¶10} “The Portage County Municipal Court erred in permitting a general attack

on the scientific reliability of the Intoxilyzer 8000 contrary to Ohio statutes and well-

established case law.”

       {¶11} We review a trial court’s legal determinations at a suppression hearing de

novo. State v. Dijsheff, 11th Dist. No. 2005-T-0001, 2006-Ohio-6201, ¶19.




                                            3
       {¶12} This court has recently ruled on this exact issue in Carter, supra.           In

Carter, this court reversed the trial court’s decision requiring the state to shoulder the

initial burden of production to establish the general reliability of the Intoxilyzer 8000.

This court held that once the state has demonstrated a statutorily-approved breath-

testing device was used, a presumption of reliability attaches. Carter at ¶14. Further,

this court held that once the presumption attaches, a defendant is entitled to make a

specific challenge in a motion to suppress to the general reliability of the Intoxilyzer

8000. Carter at ¶35. If the defendant makes such a specific challenge, he is entitled to

an evidentiary hearing at which he has the initial burden of production to present

evidence that the Intoxilyzer 8000 is not reliable. Id. at ¶39. If the defendant satisfies

his initial burden, the burden of proof then shifts to the state to produce evidence

establishing the machine’s reliability.

       {¶13} As a practical matter, after both parties present the evidence in support of

their respective positions, the trial court determines whether the defendant has met his

initial burden of production. If the court determines that the defendant has not met his

burden of production, the motion shall be denied. However, if the court finds that the

defendant has satisfied his burden, the court shall then determine whether the state has

satisfied its burden of proof. If it has, the motion shall be denied. However, if it has not,

the motion shall be granted.

       {¶14} The foregoing procedures have long been followed by federal and state

courts in the contexts of searches and confessions. With respect to searches following

the issuance of a search warrant, a defendant has the initial burden of production to

prove the search was not lawful. Once that burden is met, the burden shifts to the state




                                             4
to prove the search was lawful. U.S. v. Whitten, 845 F.2d 195, 1998 U.S. App. LEXIS

6485, *3 (6th Cir.); United States v. Murrie, 534 F.2d 695, 697-698 (6th Cir.1976);

United States v. Triumph Capital Group, Inc., 2003 U.S. Dist. LEXIS 24776, *7-*8

(D.Conn.). Further, “[t]here are shifting burdens in suppression hearings regarding

confessions.” United States v. Burnette, 535 F.Supp.2d 772, 782 (E.D.Tex.2007). After

the defendant satisfies his initial burden to show his confession was the result of a

custodial interrogation, the burden shifts to the government to prove the evidence was

not illegally obtained, i.e., that the Miranda warnings were given; the defendant waived

them; and the confession was voluntary. Id. It is worth noting that trial courts typically

decide whether the parties met their respective burdens after all evidence has been

presented. See e.g. Triumph, supra, at *8; Murrie, supra, at 696-698; Burnette, supra,

at 779-780; State v. Saffell, 9th Dist. No. 2928, 1995 Ohio App. LEXIS 3060, *2-*4 (July

19, 1995); United States v. Bonds, 2006 U.S. Dist. LEXIS 3436, *3-*5 (S.D.Miss.).

       {¶15} Pursuant to Carter, we hold the trial court erred in requiring the state to

produce evidence of the Intoxilyzer 8000’s general reliability, in granting Haught’s

motion, and in excluding the results of her breath test.

       {¶16} Therefore, on remand, the trial court is instructed to reinstate Haught’s

per-se charge. Further, on remand, Haught is entitled, but has the burden of production,

to specifically challenge the general reliability of the Intoxilyzer 8000 according to the

burden-shifting procedure outlined above.

       {¶17} For the reasons stated in this opinion, it is the judgment and order of this

court that the judgment of the Portage County Municipal Court, Ravenna Division, is




                                             5
reversed, and this matter is remanded to the trial court for further proceedings as set

forth in this opinion.



DIANE V. GRENDELL, J., concurs in judgment only with a Concurring Opinion,

THOMAS R. WRIGHT, J., dissents with a Dissenting Opinion.

                                    _______________


DIANE V. GRENDELL, J., concurs in judgment only with a Concurring Opinion.


       {¶18} I concur in the judgment ultimately reached in the opinion. I do not concur

that a defendant bears the burden of production when challenging breath test results

obtained from the Intoxilyzer 8000 in the context of a suppression hearing for the

reasons stated in my concurring/dissenting opinions in State v. Carter, 11th Dist. No.

2012-P-0027, 2012-Ohio-5583, and State v. Rouse, 11th Dist. No. 2012-P-0030, 2012-

Ohio-5584.

                                    _______________



THOMAS R. WRIGHT, J., dissents with a Dissenting Opinion.

       {¶19} R.C. 4511.19(D)(1)(b) does not mandate admissibility of breath test

results derived from the Intoxilyzer 8000.       Rather, that statute which, by its plain

language controls the issue in this case, vests the trial court with discretion regarding

admissibility despite approval from the director. I, therefore, respectfully dissent.

       {¶20} R.C. 3701.143 empowers the director to approve breath testing devices,

and R.C. 4511.19(D)(1)(b) grants trial courts the discretion to admit the results from




                                             6
approved devices without further proof of reliability when circumstances warrant.

Although some claim the contrary, nobody is correct all the time. In recognizing human

fallibility, the legislature had the wisdom to vest within the trial court the discretion per

R.C.4511.19(D)(1)(b) to conduct further inquiry when there is an issue as to the

reliability of an approved breath testing device before admitting the results.

       {¶21} R.C. 4511.19(D)(1)(b) states that “[i]n any criminal prosecution or juvenile

court proceeding for a violation of division (A) or (B) of this section or for an equivalent

offense that is vehicle-related, the court may admit evidence on the concentration of

alcohol, drugs of abuse, controlled substances, metabolites of a controlled substance,

or a combination of them in the defendant’s whole blood, blood serum or plasma,

breath, urine, or other bodily substance at the time of the alleged violation as shown by

chemical analysis of the substance withdrawn within three hours of the time of the

alleged violation[,]” and “[t]he bodily substance withdrawn under division (D)(1)(b) of this

section shall be analyzed in accordance with methods approved by the director of

health by an individual possessing a valid permit issued by the director pursuant to

section 3701.143 of the Revised Code.” (Emphasis added.)

       {¶22} The statute does not use the word “shall,” which would mandate

admission regardless of the circumstances. Rather, the statute uses the word “may.”

For purposes of statutory construction, “use of the word ‘may’ is generally construed to

make the provision in which it is contained optional, permissive, or discretionary * * *.”

Dorrian v. Scioto Conservancy Dist., 27 Ohio St.2d 102, 107 (1971); State v. Suchevits,

138 Ohio App.3d 99, 102 (11th Dist. 1999).




                                             7
       {¶23} In this case, the trial court exercised its discretion not to admit the breath

test absent proof from the state that the Intoxilyzer 8000 is generally reliable, a decision

consistent with the discretion it possesses under R.C.4511.19(D)(1)(b). As reliability

presents a threshold admissibility issue, reliability, as opposed to the weight to be

afforded any admitted evidence, is one for the trial court. Knott v Revolution Software

Inc. 181 Ohio App.3d 519, 2009-Ohio-1191, ¶45 (5th Dist.); State v. Riley, 6th Dist. No.

WD-03-076, 2007-Ohio-879, ¶27 (expert testimony must be deemed reliable before it is

deemed admissible.); Saad v. Shimano American Corp., 2000 U.S. Dist. LEXIS 10974,

*7 (N.D. Ill. 2000)(The Supreme Court has made it clear that the courts must allow into

evidence only expert testimony that meets certain threshold standards of reliability and

usefulness).

       {¶24} Moreover, the determination of evidential reliability necessarily implicates

the defendant’s substantive due process rights.

       {¶25} “Substantive due process, [although an] ephemeral concept, protects

specific fundamental rights of individual freedom and liberty from deprivation at the

hands of arbitrary and capricious government action. The fundamental rights protected

by substantive due process arise from the Constitution itself and have been defined as

those rights which are ‘implicit in the concept of ordered liberty.’ (* * *) While this is

admittedly a somewhat vague definition, it is generally held that an interest in liberty or

property must be impaired before the protections of substantive due process become

available.” State v. Small, 162 Ohio App.3d. 375, 2005-Ohio-3813, ¶11 (10th Dist.),

quoting Gutzwiller v. Fenik, 860 F. 2d. 1317, 1328 (6th Cir. 1989).




                                             8
       {¶26} However vague the conceptual parameters of one’s substantive due

process guarantees may be, the following principle is clear; “[substantive] * * * due

process is violated by the introduction of seemingly conclusive, but actually unreliable

evidence.” Barefoot v. Estelle, 463 U.S. 880, 931, fn. 10 (1983).

       {¶27} The trial court was aware that other courts had deemed the Intoxilyzer

8000 unreliable even though it was approved. Against this backdrop, the court ordered

the state to establish the general reliability of the Intoxilyzer 8000 before admitting the

results. Given the constitutional gravity of admitting unreliable results, however, and its

statutory authority to act as gatekeeper regarding breath test results, the lower court’s

decision to require the state to produce evidence of the machines reliability was an

eminently reasonable and sound legal decision. “[A]n abuse of discretion is the trial

court’s ‘failure to exercise sound, reasonable, and legal decision-making.’” State v.

Beechler, 2d Dist. No. 09-CA-54, 2010-Ohio-1900, ¶62, quoting Black’s Law Dictionary

(8 Ed.Rev.2004) 11.

       {¶28} Rather than present evidence of the general reliability of the Intoxilyzer

8000, the state took the position that the trial court could not require it to do so pursuant

to Vega and its progeny. Vega, 12 Ohio St.3d 185 (1984). I do not read Vega as

holding that under no circumstances can a trial court exercise its discretion to require

evidence of general reliability of an approved breath testing device as a condition to

admissibility.

       {¶29} In Vega, the court held “* * * an accused is not denied his constitutional

right to present a defense nor is the state relieved of its burden of proving guilt beyond a




                                             9
reasonable doubt where a trial judge does not permit expert testimony to attack the

reliability of intoxilyzers in general.” (Emphasis added.) Id. at 186.

       {¶30} Threshold admissibility was not at issue in Vega. That is, the defendant

made no challenge to the trial court’s admission of his breath test result. Instead, after

the state presented its case and rested, the defendant attempted to present a

“reliability” defense by attacking intoxilyzers in general. See also State v. Vega, 5th

Dist. No. CA-1766, 1993 Ohio App LEXIS 14350, *16 (Nov.22, 1983)(Hoffman, J.,

dissenting). Unlike Vega, 12 Ohio St.3d 185, threshold admissibility is the issue in the

case before us.      Moreover, unlike Vega, our case is not about the reliability of

intoxilyzers in general. Our case is limited to whether the Intoxilyzer 8000 is reliable. In

short, the circumstances at issue in Vega were fundamentally distinguishable from

those in our case.

       {¶31} Additionally, the rule in Vega does not contemplate a situation where, as

here, an approved device’s general reliability has been assessed by other courts for

both use in and out of this state and the device’s reliability has been found suspect.

See State v. Johnson, Portage County Municipal Court, January 6, 2012.                Vega

expressly states that its holding does not involve a situation where the defense asserts

that there was an abuse of discretion by the director in approving the breath testing

device at issue. Vega at 187, fn. 2.     Obviously, in our case, if the Intoxilyzer 8000 is

unreliable, approval would amount to an abuse of discretion and admission of the test

results a violation of substantive due process.

       {¶32} Breath tests are “‘* * * generally recognized as being reasonably reliable

on the issue of intoxication when conducted with proper equipment and by competent




                                            10
operators.’” (Emphasis added.) Vega at 186, quoting Westerville v. Cunningham, 15

Ohio St.2d 121, 128(1968). Thus, the central issue as presented in the case before us,

does the Intoxilyzer 8000 qualify as “proper equipment”? The answer is “yes” if it is

generally reliable and “no” if it is not. This is a query, however, that, under Ohio law, a

trial court is entitled to resolve pursuant to R.C. 4511.19(D)(1)(b).

       {¶33} In this case, the trial court exercised its discretion to safeguard the

defendant’s right to substantive due process by merely requiring the state to show the

Intoxilyzer 8000 is generally reliable. Under the circumstances, this decision was sound

and reasonable. This is particularly true in light of the fact that a trial court is vested

with broad discretion in the admission or exclusion of evidence and in recognition that it

has inherent power to exclude or strike evidence on its own motion. Caroll v Caroll, 7th

Dist. No. 89-C-1, 1990 Ohio App. LEXIS 1339, *8 (April 5, 1990); Neil v. Hamilton

County, 87 Ohio App.3d 670; Oakbrook Realty Corp. v. Blout, 48 Ohio App.3d 69, 70

(10th Dist. 1988).

       {¶34} Given the foregoing point, there is no reason to remand this case to the

trial court based upon perceived inadequacies in the motion to suppress. The trial court

made it abundantly clear that it would not admit the test results absent proof of reliability

of the Intoxilyzer 8000. Requiring the proponent to establish the reliability of scientific

evidence is something that a trial court may require as previously discussed. The state

was well aware of what the trial court required when it ordered the state to produce

evidence of the Intoxilyzer 8000’s reliability, independent and irrespective of the

contents of the motion to suppress. Accordingly, there is no procedural due process

violation of the state’s right to notice and an opportunity to be heard. The trial court’s




                                             11
order was unambiguous and an exercise of the sound discretion as the gatekeeper of

breath test result admissibility.

       {¶35} When an appellate court [**14] is reviewing a pure issue of law, “the mere

fact that the reviewing court would decide the issue differently is enough to find error (of

course, not all errors are reversible. Some are harmless; others are not preserved for

appellate review). By contrast, where the issue on review has been confined to the

discretion of the trial court, the mere fact that the reviewing court would have reached a

different result is not enough, without more, to find error.” Sertz v. Sertz, 11th Dist. No.

2011-L-063, quoting Beechler, 2010-Ohio-1900 at ¶67.

       {¶36} This appeal is centered around a discretionary decision made by the trial

court. As I find the court’s decision not only reasonable, but constitutionally astute, I

would affirm the trial court’s exclusion of the breath test in light of the state’s refusal to

present evidence on the issue.




                                             12